The indictment charges, "the defendant did maliciously pursue a cow, the property of one Thomas Cassel, with the intent, unlawfully and wickedly to kill said cow, and did kill her."
There are no sufficient averments, to make this act amount to malicious mischief, or to bring it within the operation of any statute. So it is merely an injury to personal property, to be redressed by a civil action for damages. The judgment of the Court below is affirmed. It may be that the effect of the *Page 115 
homestead and personal property exemption, will make it necessary to enlarge the list of misdemeanors, in order to give protection to the rights of persons and the rights of things, which have heretofore been sufficiently guarded by civil action for damages. This is matter for the consideration of the legislative branch of the government: it is ours to declare the laws, not to make them.
PER CURIAM.                           Judgment affirmed.